Citation Nr: 1147357	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for post-operative residuals of extensor tendon laceration of the left long finger, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for left hand scars, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The August 2007 decision denied entitlement to service connection for sleep apnea and to a rating in excess of 10 percent for both post-operative residuals of extensor tendon laceration of the left long finger and left hand scars.  By a September 2011 rating decision, the RO increased the rating for post-operative residuals of extensor tendon laceration of the left long finger to 30 percent.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a February 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a hearing before a member of the Board sitting at the RO.  In September 2009, the Veteran withdrew the request for a hearing.  However, in an October 2010 VA Form 9, the Veteran again requested a hearing before the Board; this time a videoconference hearing.  In September 2011, the Veteran's representative reiterated that the Veteran wished to have a hearing by live videoconference.  No further steps were taken to schedule the Veteran for a hearing.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the case must be remanded so as to provide the Veteran an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following actions:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing.  The claims file should be returned to the Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

